Citation Nr: 1122979	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for the period prior to May 14, 2009.

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for the period from July 1, 2009 to March 17, 2010.

3.  Entitlement to an increased rating for a left knee disability, status post left knee arthroscopy, rated as 30 percent disabling from May 1, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to December 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim for an increased rating for his left knee disability was received on May 28, 2009.  Generally, the effective date of a claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §3.400 (2010).  However, the effective date of a claim for an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim for increase is received within one year of that date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. §3.400(o)(2) (2010).  Therefore, evidence dated within the year prior to the date of receipt of the Veteran's claim for increase for his left knee disability, from May 28, 2008, must be considered in adjudicating the Veteran's claim.

Prior to the Veteran's May 2009 claim for an increased rating, his left knee was rated as 10 percent disabling.  Pursuant to the Veteran's May 2009 claim for an increased rating, an August 2009 rating decision assigned a temporary 100 percent rating based on an arthroplasty with debridement of the anterior cruciate ligament and notchplasty that necessitated convalescence, effective from May 14, 2009, to June 30, 2009.  Effective July 1, 2009, the Veteran's pre-surgical 10 percent evaluation was reinstated.  Thereafter, a March 2010 rating decision assigned a temporary 100 percent rating for the Veteran's left knee disability based on a total knee arthroplasty that necessitated convalescence, effective from March 18, 2010, to April 30, 2011.  Since May 1, 2011, the Veteran's left knee disability has been rated as 30 percent disabling.  As those ratings do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for increased rating for his left knee disability.

The Veteran contends that his left knee disability is more severe than contemplated by the 10 percent rating assigned for the period prior to May 14, 2009 and the period from July 1, 2009, to March 17, 2010, and the 30 percent rating assigned for the period since May 1, 2011. 

A review of the record shows that the Veteran was last afforded a VA examination in December 2009.  Since that time, he underwent a left total knee replacement.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran has undergone a total knee replacement since his last VA examination and there has been a significant change in the condition of the Veteran's left knee disability, the Board finds that a new examination is in order to address the current nature, extent, severity and manifestations of his left knee disability. 

The Board also finds that a new examination is necessary to address all of the Veteran's reported symptoms relating to his left knee disability.  In his May 2009 claim for an increased rating, the Veteran reported nerve damage and numbness surrounding his left knee.  The Veteran, as a lay person, is not competent to testify as to the presence of nerve damage.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, he is competent to give evidence about what he experiences, such as numbness in his left knee or what he has been told my medical providers.  Layno v. Brown, 6 Vet. App. 465 (1994).   

The December 2009 VA examination report does not address neurological manifestations of the Veteran's left knee disability.  An absence of a specific report of relevant symptoms in medical examinations cannot by law be construed as an absence of the symptoms themselves, unless an examiner makes a specific inquiry.  Wisch v. Brown, 8 Vet. App. 139 (1995) (examiner must specifically address the alleged disorder; examiner's silence is insufficient to show the lack of symptomatology).  Here, the evidence does not show that a specific inquiry was made with respect to the presence of neurological symptoms, which are reported elsewhere in the record.  Therefore, the Board finds that a new examination is necessary to fully account for all of the Veteran's reported symptoms relating to his left knee disability.

Lastly, there appear to be outstanding VA medical records pertinent to the Veteran's claim.  The record shows a nearly five-year gap in VA treatment records.  Prior to the May 2009 VA records submitted in connection with the Veteran's current claim for increase on appeal, the most recent VA medical records associated with the claims file are dated in July 2004.  Because it appears that there may be outstanding VA medical records dated between July 2004 and May 2009 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Particularly relevant are VA medical records dated from May 2008 to May 2009, as they could support assignment of an earlier effective date for an increased rating if they show a factually ascertainable increase in the Veteran's left knee disability during that period.  38 C.F.R. § 3.400(o)(2) (2010).  While some of those records do not show treatment during the relevant appeals period, it is essential to trace the medical history of the Veteran in considering the severity of a disability.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all medical records from the Bay Pines VA Healthcare System and the North Florida/South Georgia Veterans Health System dated from July 2004.

2. After obtaining the above records, schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims folder should be reviewed by the examiner, and the examination report should indicate that the claims folder was reviewed.  The examination report should set forth all current complaints, findings, and diagnoses.  The report should include range of motion findings, instability findings, and should state whether ankylosis is present.  The report should address any pain on motion, fatigability, incoordination, excess motion, weakened motion, or limited motion and should state any additional functional impairment, particularly on repetitive motion or with flareup.  If weakness or painful motion is found, the examiner should specify the severity and frequency of those symptoms.  The examiner should also state how the Veteran's left knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  Finally, the examiner should discuss any neurological manifestations of the Veteran's left knee disability, including stating whether or not there is any neurological disability associated with the knee disability.

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

